United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-987
Issued: August 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2013 appellant filed a timely appeal from a November 30, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her
traumatic injury claim and a February 27, 2013 decision denying her request for an oral hearing.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an injury in the performance of duty on September 5, 2012; and (2) whether OWCP
properly denied appellant’s request for an oral hearing as untimely filed under 5 U.S.C. § 8124.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 2, 2012 appellant, then a 54-year-old mail processing clerk, filed a traumatic
injury claim alleging that on September 5, 2012 at 8:00 a.m. she sustained a left shoulder injury
when she lifted trays and tubs full of money out of a cage. She did not stop work.2
On the claim form, Lena Marie Clem, a witness, stated that on Monday morning
appellant was sitting at a break room table and holding her shoulder. She asked appellant what
happened and appellant responded that she hurt her shoulder over the weekend at home. The
employing establishment controverted the claim alleging that the September 5, 2012 alleged
injury did not occur in the performance of duty. It reported that appellant stated that she did not
know how she hurt her left shoulder.
In a September 27, 2012 report, Dr. Daniel M. Burchfield, a Board-certified orthopedic
surgeon, related that he examined appellant for left shoulder pain. He explained that at the
beginning of the month she experienced an acute onset of left shoulder pain when she lifted
packages in tubs. Dr. Burchfield noted no previous history of left shoulder pain. Upon
examination, he observed normal hand, wrist, forearm and elbow motion. Hawkin’s and Neer’s
signs were positive. Speed’s, Yergason’s and Jobe’s signs were negative. Dr. Burchfield
diagnosed left shoulder impingement syndrome.
In a September 27, 2012 x-ray report, Dr. Burchfield noted appellant’s complaints of left
shoulder pain. He observed no evidence of trauma, dislocation and glenohumeral osteoarthritis.
Dr. Burchfield reported bigliani type 2 acromion and normal x-ray appearance of the left
shoulder.
In an October 3, 2012 e-mail, Janet Meldrum, appellant’s supervisor, stated that about
three weeks ago appellant mentioned to her that her left shoulder hurt but appellant stated that
she did not know how it happened. After a physician’s visit, appellant brought a report stating
that she would be off work for 30 days and explained that her physician would find out if the
injury was related to work. Appellant’s supervisor stated that she asked about OWCP forms and
filed a traumatic injury claim form on October 2, 2012. Appellant told her supervisor that she
lifted trays of mail and rested the tray mostly on her left forearm to compensate for a previously
injured right shoulder.
In an October 4, 2012 letter, Ms. Meldrum noted that according to the Employee Clock
Ring Report appellant began her tour at 8:30 a.m. on September 5, 2012 even though she
reported that the alleged injury occurred at 8:00 a.m. Appellant’s timesheet was attached.
By letters dated October 12, 2012, the employing establishment controverted appellant’s
claim alleging that the September 5, 2012 shoulder strain did not occur in the performance of
duty. It noted that a witness stated that she informed the witness that she injured herself over the
weekend at home. The employing establishment also reported that three weeks prior to the

2

The record reflects that appellant filed a previous traumatic injury claim (File No. xxxxxx090) and a previous
occupational disease claim (File No. xxxxxx269).

2

traumatic injury filing appellant notified her supervisor that she did not know how she injured
her shoulder. It requested that her claim for traumatic injury and continuation of pay be denied.
On October 24, 2012 OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested additional factual evidence to establish that she
experienced the incident alleged to have caused her injury and a medical report, which included
dates of examination and treatment, history of injury, description of findings, a medical diagnosis
and an opinion, supported by medical rationale, explaining how the alleged employment incident
caused or aggravated her medical condition.
In an October 25, 2012 report and prescription slip, Dr. Burchfield stated that appellant
had been off work for the last four weeks and related that she felt better following a shoulder
injection. Upon examination, he observed that her examination was normal. Dr. Burchfield
diagnosed left shoulder impingement syndrome. He authorized appellant to return to work on
October 29, 2012 with restrictions of no casing, no throwing and no lifting over 20 pounds.
In an October 29, 2012 statement, appellant reported that on September 12, 2012 she
arrived to work at about 8:00 a.m. and asked her supervisor’s boss if she could clock in to work.
She noted that September 5, 2012 was an estimated date. Appellant stated that she was in the
retail office getting ready to throw flats and that she was the only one in the office except for the
janitor. She explained that before she could get to the flats she had to take out the 2-foot trays,
which were full of money in the mail fliers and heavier than she thought. Appellant stated that
when she picked them up to put them on the shelf cage she strained her left shoulder. She
reported that the injury occurred on September 12, 2012 at about 8:20 a.m. and she did not stop
working. Appellant stated that she did not tell her supervisor at first because it did not hurt that
bad until she stopped using her arm at work. The next day the pain increased and she informed
her supervisor that she wanted to go to urgent care but it was already closed. Appellant rested
her arm for the weekend and it felt better until she started boxing the following Monday. She
noted that she saw Dr. Burchfield on September 27, 2012. Appellant explained that between
September 12 and 27, 2012 she was in constant pain and unable to sleep on her left side.
On November 2, 2012 appellant accepted a light-duty offer as a SSA clerk. Her duties
included window services for 5½ hours, scanning prepaid items for ½ hour and stocking lobby
with forms and packaging products as needed. The physical requirements were restricted to
continuous standing for six hours, intermittent walking for six hours, intermittent lifting up to 20
pounds for six hours and intermittent bending, pushing and pulling up to six hours.
In a November 7, 2012 letter, Ms. Meldrum stated that as the supervisor she had no
reason to doubt Ms. Clem’s statement that appellant told Ms. Clem that she injured her shoulder
at home over the weekend. She reiterated that when she asked appellant how her left shoulder
became painful appellant responded that she did not know. Ms. Clem noted that appellant was
not even on the clock at 8:00 a.m. on September 5, 2012. She explained that appellant had
restrictions in place prior to September 5, 2012 due to a prior right shoulder injury while working
at the employing establishment and that appellant did not violate these restrictions. Ms. Clem
stated that appellant had new restrictions now due to her alleged left shoulder condition.

3

In a decision dated November 30, 2012, OWCP denied appellant’s claim finding
insufficient evidence to establish fact of injury. It determined that she did not provide sufficient
evidence to establish that the September 5, 2012 incident occurred as alleged and that she
sustained any diagnosed condition as a result of the alleged incident.
In a December 6, 2012 report, Dr. Burchfield stated that appellant had been to work six
hours a day and requested increasing her work to eight hours a day. Upon examination, he
observed forward flexion to 180 degrees and abduction to 90 degrees with some pain. Hawkin’s
and Neer’s signs were both positive. Dr. Burchfield diagnosed left shoulder chronic
impingement syndrome and residual mild right shoulder pain.
On February 5, 2013 OWCP received a request for a telephone hearing. This request was
postmarked January 31, 2013.
In a February 21, 2013 report, Dr. Burchfield noted diagnoses of shoulder joint pain in
the scapular area, osteoarthritis and shoulder impingement syndrome.
By decision dated February 27, 2013, an OWCP hearing representative denied
appellant’s request for a hearing as untimely filed. It noted that her request for an oral hearing
was postmarked January 31, 2013, which was more than 30 days after the November 30, 2012
decision. OWCP exercised its discretion and further determined that the issue in the case could
be equally well addressed by requesting reconsideration from OWCP and submitting evidence
not previously considered which establishes her claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence,4 including that he or she is an “employee” within the meaning of FECA5 and that he or
she filed her claim within the applicable time limitation.6 The employee must also establish that
he or she sustained an injury in the performance of duty and that any specific condition or
disability for work for which he or she claims compensation is causally related to that
employment injury.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.8
There are two components involved in establishing the fact of injury. First, the employee must
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercardo), 4 ECAB 357 (1951).

6

R.C., 59 ECAB 42 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954).

7

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008).

8

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

4

submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.9 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employing establishment incident caused a personal injury.10
An employee has the burden of establishing the occurrence of an injury at the time, place
and in the manner alleged, by a preponderance of the reliable, probative and substantial
evidence. An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action.11 An employee has not met his or her burden of proof establishing
the occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient
doubt on an employee’s statement in determining whether a prima facie case has been
established. An employee’s statement alleging that an injury occurred at a given time and in a
given manner is of great probative value and will stand unless refuted by strong or persuasive
evidence.12
The employee must also submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employing establishment incident caused a personal injury.13 To
establish a causal relationship between the condition, as well as any attendant disability, claimed
and the employing establishment event or incident, the employee must submit rationalized
medical opinion evidence, based on a complete factual and medical background, supporting such
a causal relationship.14
ANALYSIS -- ISSUE 1
Appellant alleges that on September 5, 2012 she sustained a left shoulder injury when she
lifted trays and tubs at work. She did not stop work and filed a traumatic injury claim on
October 2, 2012. In a decision dated November 30, 2012, OWCP denied appellant’s claim
finding insufficient evidence to establish fact of injury. The Board finds that OWCP properly
found that the factual evidence is insufficient to establish that the September 5, 2012
employment incident occurred at the time, place and in the manner alleged.

9

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

10

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

11

Gene A. McCracken, Docket No. 93-2227 (issued March 9, 1995); Joseph H. Surgener, 42 ECAB 541,
547 (1991).
12

Robert A. Gregory, 40 ECAB 478 (1989); Thelma S. Buffington, 34 ECAB 104 (1982).

13

J.Z., 58 ECAB 529 (2007).

14

Michael E. Smith, 50 ECAB 313 (1999).

5

The Board finds that there are such inconsistences in the evidence as to cast serious doubt
upon the validity of appellant’s statement that she sustained an injury on September 5, 2012. In
the October 2, 2012 claim form, appellant alleged that the injury occurred on September 5, 2012
at 8:00 a.m. In an October 29, 2012 statement, however, she reported that the alleged injury
occurred on September 12, 2012 and explained that the September 5, 2012 date was just an
estimated date. The Board also notes that according to a September 5, 2012 timesheet appellant
did not clock in until 8:30 a.m. In addition, a witness noted that when she asked appellant how
she hurt her left shoulder appellant responded that she hurt it at home over the weekend.
Appellant’s supervisor also explained that, when asked about her left shoulder, appellant stated
that she did not know how she hurt it. The Board finds that these above-mentioned
inconsistencies call into serious question appellant’s account of the alleged September 5, 2012
incident.15 Appellant has not offered any explanation for these factual inconsistencies in her
claim. Such defects in the factual evidence are sufficient to cast doubt on whether the
employment incident occurred as appellant alleged.
Appellant’s subsequent course of conduct also fails to support that the September 5, 2012
incident occurred as alleged. The record reflects that she did not stop work and did not seek
medical attention until September 27, 2012, more than three weeks after the alleged injury
occurred. Appellant did not provide sufficient explanation for why she waited more than three
weeks to receive medical treatment even though she reported that she was in constant pain and
unable to sleep on her left side from September 12 to 27, 2012. The earliest medical report
received is dated September 27, 2012 by Dr. Burchfield, who related that he examined appellant
for left shoulder pain and noted that at the beginning of the month she sustained an acute onset of
left shoulder pain when she lifted packages. Although Dr. Burchfield’s description does not
contradict appellant’s allegations, he fails to provide any specific date that this alleged lifting
incident occurred.16 The Board finds that this one statement is insufficient to rebut the other
inconsistencies and evidence in the record. Further, doubt is raised by the fact that appellant also
delayed in filing a traumatic injury claim for the alleged September 5, 2012 work injury until
October 2, 2012. As previously noted, late notification of injury, if otherwise unexplained, may
cast doubt on an employee’s statement that an injury occurred as alleged.17 The Board notes that
appellant did not adequately explain why she delayed so long in filing her claim.
Although an employee’s statement alleging that, an injury occurred at a given time and in
a given manner is generally accorded great probative value, there is strong and persuasive
evidence refuting appellant’s account of the events of September 5, 2012.18 The Board finds that
she has not established the occurrence of the September 5, 2012 work incident as alleged and
therefore has not established that she sustained an injury on September 5, 2012 in the
performance of duty.
15

See R.M., Docket No. 13-173 (issued April 16, 2013).

16

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001) (the Board
has consistently held that medical reports based on an incomplete or inaccurate history are of limited probative
value).
17

Supra note 12.

18

D.B., 58 ECAB 529 (2007).

6

On appeal, appellant explains that when she first filed her claim she did not know that she
needed the exact day. She also explained that she informed her supervisor the next day that she
hurt her left shoulder and that she did not seek medical attention because her physician could not
examine her right away. Appellant also alleged that the witness statement regarding her getting
hurt at home was not true. Despite her explanations, the Board finds that she still has not
provided a preponderance of the reliable, probative and substantial evidence that the
September 5, 2012 incident occurred at the time, place and in the manner alleged. Appellant
failed to establish fact of injury. She did not submit evidence to establish that she actually
experienced an employment incident at the time, place and in the manner alleged.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his or her claim before a representative of the
Secretary.19 Sections 10.617 and 10.618 of the federal regulations implementing this section of
FECA provide that a claimant shall be afforded a choice of an oral hearing or a review of the
written record by a representative of the Secretary.20 A claimant is entitled to a hearing or
review of the written record as a matter of right only if the request is filed within the requisite 30
days as determined by postmark or other carrier’s date marking and before the claimant has
requested reconsideration.21 Although there is no right to a review of the written record or an
oral hearing if not requested within the 30-day time period, OWCP may within its discretionary
powers grant or deny appellant’s request and must exercise its discretion.22 OWCP’s procedures
require that it exercise its discretion to grant or deny a hearing when the request is untimely or
made after reconsideration under section 8128(a).23
ANALYSIS -- ISSUE 2
On November 30, 2012 OWCP denied appellant’s traumatic injury claim. Appellant
requested an oral hearing on February 5, 2013, by request postmarked January 31, 2013. The
Board notes that her request for an oral hearing was submitted more than 30 days after the

19

5 U.S.C. § 8124(b)(1).

20

20 C.F.R. §§ 10.616, 10.617.

21

Id. at § 10.616(a).

22

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

23

See R.T., Docket No. 08-408 (issued December 16, 2008); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Reviews of the Written Record, Chapter 2.1601.2(a) (October 2011).

7

November 30, 2012 decision.24 Section 8124(b)(1) is unequivocal on the time limitation for
requesting a hearing.25 The Board finds that OWCP properly determined that appellant’s request
for an oral hearing was not timely and, thus, she was not entitled to a hearing as a matter of
statutory right under section 8124(b)(1) of FECA.
Although appellant’s request for a hearing was untimely, OWCP has the discretionary
authority to grant the request and it must exercise such discretion. In its February 27, 2013
decision, it properly exercised its discretion by notifying her that it had considered the matter in
relation to the issue involved and indicated that additional argument and evidence could be
submitted with a request for reconsideration. The Board has held that the only limitation on
OWCP’s authority is reasonableness and an abuse of discretion is generally shown through proof
of manifest error, a clearly unreasonable exercise of judgment or actions taken which are
contrary to both logic and probable deductions from established facts.26 In this case, there is no
evidence of record that OWCP abused its discretion in denying appellant’s hearing request.
Accordingly, the Board finds that OWCP properly denied appellant’s request for an oral hearing.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on September 5, 2012. The Board also finds that
OWCP properly denied her request for an oral hearing pursuant to 5 U.S.C. § 8124(b)(1).

24

The 30-day period for determining the timeliness of an employee’s request for an oral hearing or review
commences the day after the issuance of OWCP’s decision. See Donna A. Christley, 41 ECAB 90 (1989). The
Board notes that appellant did not submit a written request for an oral hearing by December 30, 2012, within 30
calendar days after OWCP’s November 30, 2012 decision.
25

William F. Osborne, 46 ECAB 198 (1994).

26

Samuel R. Johnson, 51 ECAB 612 (2000).

8

ORDER
IT IS HEREBY ORDERED THAT the February 27, 2013 and November 30, 2012
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 21, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

